DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “A method for connecting two dissimilar materials having different melting points”.  However, the body of the claim does not refer back to the preamble and thus it is unclear as to which materials are to have different melting points.  For the purpose of this examination, this limitation will be interpreted as any of the first through third materials.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Steel et al. (US 2017/0197274 A1).
Regarding claim 21, Steel discloses: 
A method for connecting two dissimilar materials having different melting points [abstract, 0017], the method comprising: 
placing a first material [inserts (46); 0062-0068] within a groove [grooves (44)] of a second material [workpiece (40); 0053, 0056, 0058], the first material leaving at least a portion of the groove vacant [0066, 0070, 0072, and figure 5]; 
placing a third material [workpiece (42); 0066], directly upon the second material and over the groove [see figure 6], wherein the first and third materials are different materials of different composition [0068]; and 
using friction stir welding to heat the first and third materials to a temperature sufficient to plasticize the first and third materials within the groove and form a mixture of the first and third materials within the groove [0067].
Regarding claim 22, Steel discloses: 
wherein the first, second, and third materials are all different materials [materials (40, 42, 46) all have different shapes].
Regarding claim 23, Steel discloses: 
wherein said heating is controlled to prevent overheating [it is inherent that Steel prevents overheating because a satisfactory weld is produced].
Regarding claim 24, Steel discloses: 
wherein the first material is different than the second material [this is addressed in the rejection of claims 21 and 22 above].
Regarding claim 25, Steel discloses: 
wherein said groove defines a dovetail [0058].
Regarding claim 26, Steel discloses: 
wherein the third material is extruded into the groove [0070].
Regarding claim 27, Steel discloses: 
wherein the first material is loosely placed in the groove of the second material [0072].
Regarding claim 28, Steel discloses: 
wherein the first material is provided in the form of a bar within the groove of the second material [0062].
Regarding claim 29, Steel discloses: 
wherein the portion occupies either or both lateral edges of the first material [see figure 44].
Regarding claim 30, Steel discloses: 
wherein the third material fills at least some of the portion [0070].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735